          Case 2:18-bk-20151-ER                 Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                                        Desc
                                                 Main Document     Page 1 of 17



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address
 SAMUEL R. MAIZEL (Bar No. 189301)
 samuel.maizel@dentons.com
 TANIA M. MOYRON (Bar No. 235736)
 tania.moyron@dentons.com
 DENTONS US LLP
 601 South Figueroa Street, Suite 2500
 Los Angeles, California 90017-5704
 Tel: (213) 623-9300 / Fax: (213) 623-9924




      Attorney for: Chapter 11 Debtors

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-20151-ER
                                                                              CHAPTER: 11
 VERITY HEALTH SYSTEM OF CALIFORNIA, INC., et
 al.,
                                                                                      NOTICE OF OBJECTION TO CLAIM

                                                                              DATE: 11/20/2019
                                                                              TIME: 10:00 am
                                                                              COURTROOM: 1568
                                                                              PLACE: 255 E. Temple Street
                                                                                      ,Los
                                                                                        LosAngeles,
                                                                                            Angeles,CA
                                                                                                     CA90012
                                                                                                        90012

                                                              Debtor(s).

1. TO (specify claimant and claimant’s counsel, if any): MARC LEVY, with respect to Proof of Claim No. 2940,
   filed against Verity Medical Foundation
2. NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim #2940             ) filed
   in the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying the
   claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
    IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
    RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.
Date: 10/21/2019                                                                   Dentons US LLP
                                                                                   Printed name of law firm

                                                                                   /s/ Tania M. Moyron
                                                                                   Signature
Date Notice Mailed: 10/21/2019                                                     Tania M. Moryon
                                                                                   Printed name of attorney for objector

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                       F 3007-1.1.NOTICE.OBJ.CLAIM
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                     Desc
                                                                         Main Document     Page 2 of 17



                                          1    SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                          2    TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                          3
                                               DENTONS US LLP
                                          4    601 South Figueroa Street, Suite 2500
                                               Los Angeles, California 90017-5704
                                          5    Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6    Attorneys for the Chapter 11 Debtors and
                                               Debtors In Possession
                                          7
                                                                   UNITED STATES BANKRUPTCY COURT
                                          8               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9    In re                                                 Lead Case No. 2:18-bk-20151-ER
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                               VERITY   HEALTH           SYSTEM               OF     Jointly Administered With:
 LOS ANGELES, CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,                             CASE NO.: 2:18-bk-20162-ER
                                         11                                                          CASE NO.: 2:18-bk-20163-ER
         DENTONS US LLP




                                                       Debtors and Debtors In Possession.            CASE NO.: 2:18-bk-20164-ER
                                         12
           (213) 623-9300




                                                                                                     CASE NO.: 2:18-bk-20165-ER
                                                                                                     CASE NO.: 2:18-bk-20167-ER
                                         13       Affects All Debtors
                                                                                                     CASE NO.: 2:18-bk-20168-ER
                                                                                                     CASE NO.: 2:18-bk-20169-ER
                                         14       Affects Verity Health System of California, Inc.   CASE NO.: 2:18-bk-20171-ER
                                                  Affects O’Connor Hospital                          CASE NO.: 2:18-bk-20172-ER
                                         15       Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20173-ER
                                                  Affects St. Francis Medical Center                 CASE NO.: 2:18-bk-20175-ER
                                         16       Affects St. Vincent Medical Center                 CASE NO.: 2:18-bk-20176-ER
                                                  Affects Seton Medical Center                       CASE NO.: 2:18-bk-20178-ER
                                         17       Affects O’Connor Hospital Foundation               CASE NO.: 2:18-bk-20179-ER
                                                   Affects Saint Louise Regional Hospital            CASE NO.: 2:18-bk-20180-ER
                                         18       Foundation                                         CASE NO.: 2:18-bk-20181-ER
                                                  Affects St. Francis Medical Center of Lynwood
                                         19       Foundation                                         Chapter 11 Cases
                                                  Affects St. Vincent Foundation                     Hon. Judge Ernest M. Robles
                                         20       Affects St. Vincent Dialysis Center, Inc.          DEBTORS’ MOTION TO DISALLOW CLAIM NO.
                                                  Affects Seton Medical Center Foundation            2940 FILED BY MARC LEVY; MEMORANDUM OF
                                         21       Affects Verity Business Services                   POINTS AND AUTHORITIES; DECLARATION OF
                                                  Affects Verity Medical Foundation
                                         22       Affects Verity Holdings, LLC
                                                                                                     RICHARD G.         ADCOCK         IN     SUPPORT
                                                  Affects De Paul Ventures, LLC
                                                                                                     THEREOF
                                         23       Affects De Paul Ventures - San Jose ASC, LLC       HEARING:
                                                                                                     Date: November 20, 2019
                                         24               Debtors and Debtors In Possession.         Time: 10:00 a.m.
                                                                                                     Place: Courtroom 1568
                                         25                                                                 255 E. Temple Street, Los Angeles, CA 90012
                                         26

                                         27
                                                       Verity Health System Of California, Inc. (“VHS”) and the above-referenced affiliated
                                         28
                                              debtors and debtors in possession in the above captioned chapter 11 bankruptcy cases (collectively,

                                                                                                       1
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41               Desc
                                                                         Main Document     Page 3 of 17



                                          1 the “Debtors”), hereby move (the “Motion”) for the entry of an order disallowing Proof of Claim

                                          2 No. 2940 (the “Claim”), in its entirety, filed by Marc Levy (the “Claimant”) in Verity Medical

                                          3 Foundation’s chapter 11 case. The Claimant asserts a general unsecured claim in the amount of

                                          4 $500 million, listing the following basis for the Claim: are “services performed, personal injury,

                                          5 major civil rights violations.” The Claimant, however, has not established by a preponderance of

                                          6 the evidence that the Claim should be allowed. The Claim also fails to state a viable and legally

                                          7 recognized cause of action and the addendum attached to the Claim fails to establish that the

                                          8 Claimant is entitled to an allowed Claim in the amount of $500 million. Therefore, the Claim should

                                          9 be disallowed under Federal Rule of Civil Procedure 12(b)(6) or its state law equivalent. The

                                         10 Debtors also have no record of the existence of such Claim. The Claim should also be disallowed
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 for failure to (i) prosecute and laches and, (ii) provide a calculation or basis for Claimant’s $500
         DENTONS US LLP




                                         12 million of alleged damages. Pursuant to this Motion, the Debtors request that the Court enter an
           (213) 623-9300




                                         13 order disallowing the Claim in its entirety. A true and correct copy of the Claim is attached as

                                         14 Exhibit “A” to the annexed Declaration of Richard G. Adcock.

                                         15           The objection made by way of this Motion seeks to alter the Claimant’s rights by disallowing

                                         16 the Claim based on the grounds set forth in the annexed memorandum of points and authorities (the

                                         17 “Memorandum”). The Memorandum and the specific comments about the Claim should be

                                         18 reviewed in order to fully understand the basis for the objection to the Claim.
                                         19           DEADLINE FOR OPPOSITION PAPERS: Pursuant to Local Bankruptcy Rules 3007-
                                         20 1(b)(3)(A) and 9013-1(o), a response to this Motion must be filed with the Court, and served upon

                                         21 Debtor’s counsel, at the address set forth on the first page of this Notice, not later than fourteen (14)

                                         22 days prior to the hearing date set forth above.

                                         23           PURSUANT TO LOCAL BANKRUPTCY RULE 3007-1(b)(3)(B), IF YOU FAIL TO
                                         24 RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE

                                         25 RELIEF REQUESTED ON THIS MOTION WITHOUT FURTHER NOTICE OR

                                         26 HEARING.

                                         27

                                         28
                                                                                                2
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41             Desc
                                                                         Main Document     Page 4 of 17



                                          1           WHEREFORE, the Debtors respectfully request that the Court enter an order: (a) granting
                                          2 this Motion in its entirety, (b) disallowing the Claim as set forth herein, and (c) granting such other

                                          3 and further relief that may be appropriate.

                                          4    Dated: October 21, 2019                             DENTONS US LLP
                                                                                                   SAMUEL R. MAIZEL
                                          5                                                        TANIA M. MOYRON

                                          6

                                          7                                                        By     /s/ Tania M. Moyron
                                                                                                          Tania M. Moyron
                                          8
                                                                                                   Attorneys for the Chapter 11 Debtors and
                                          9                                                        Debtors In Possession

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                               3
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER            Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41          Desc
                                                                          Main Document     Page 5 of 17



                                          1                             MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                   I.
                                          3                                           INTRODUCTION
                                          4           Verity Health System Of California, Inc. (“VHS”) and the above-referenced affiliated

                                          5 debtors and debtors in possession in the above captioned chapter 11 bankruptcy cases (collectively,

                                          6 the “Debtors”), hereby move (the “Motion”) for the entry of an order disallowing Proof of Claim

                                          7 No. 2940 (the “Claim,” as further described herein) filed by Marc Levy (the “Claimant”) in Verity

                                          8 Medical Foundation’s bankruptcy case, in its entirety. The Claimant asserts a general unsecured

                                          9 claim in the amount of $500 million, listing the following basis for the Claim: “services performed,

                                         10 personal injury, major civil rights violations.” The Claimant, however, has not established by a
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 preponderance of the evidence that the Claim should be allowed. The Claim, however, fails to state
         DENTONS US LLP




                                         12 viable and legally recognized cause of action and the addendum attached to the Claim fails to
           (213) 623-9300




                                         13 establish that the Claimant is entitled to an allowed Claim in the amount of $500 million. Therefore,

                                         14 the Claim should be disallowed under Federal Rule of Civil Procedure 12(b)(6) or its state law

                                         15 equivalent. The Debtors also have no record of the existence of such Claim. The Claim should also

                                         16 be disallowed for failure to (i) prosecute and laches and, (ii) provide a calculation or basis for

                                         17 Claimant’s $500 million of alleged damages. Pursuant to this Motion, the Debtors request that the

                                         18 Court enter an order disallowing the Claim in its entirety.
                                         19                                                   II.
                                         20                                      JURISDICTION AND VENUE
                                         21           This Court has jurisdiction over this Motion under 28 U.S.C. § 157(b)(2)(A), (B) and (O).

                                         22 Venue of these proceedings and this Motion is proper pursuant to 28 U.S.C. § 1409. The statutory

                                         23 predicate for this Motion is § 502(b) of the Bankruptcy Code1 and Bankruptcy Rules 3001 and 3007.

                                         24

                                         25

                                         26
                                              1
                                             Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11
                                         27
                                            U.S.C. §§ 101-1532, and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                         28 Procedure, Rules 1001-9037. All “LBR” references are to the Local Bankruptcy Rules for the
                                            United States Bankruptcy Court for the Central District of California.
                                                                                           1
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER            Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41             Desc
                                                                          Main Document     Page 6 of 17



                                          1                                                     III.
                                          2                                             BACKGROUND
                                          3                  A.         General Background
                                          4           1.       On August 31, 2018, (“Petition Date”), the Debtors each filed a voluntary petition

                                          5 for relief under chapter 11 of the Bankruptcy Code (the “Cases”). By entry of an order, the Cases

                                          6 are currently being jointly administered before the Bankruptcy Court. [Docket No. 17]. Since the

                                          7 commencement of their Cases, the Debtors have been operating their businesses as debtors in

                                          8 possession pursuant to §§ 1107 and 1108.

                                          9           2.       Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate

                                         10 member of five Debtor California nonprofit public benefit corporations that operated O’Connor
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Hospital and Saint Louise Regional Hospital, and currently operates St. Francis Medical Center, St.
         DENTONS US LLP




                                         12 Vincent Medical Center and Seton Medical Center, including Seton Medical Center Coastside
           (213) 623-9300




                                         13 Campus (collectively, the “Hospitals”).

                                         14           3.       On the Petition Date, VHS, the Hospitals, and their affiliated entities operated as a

                                         15 nonprofit health care system, with approximately 1,680 inpatient beds, six active emergency rooms,

                                         16 a trauma center, eleven medical office buildings, and a host of medical specialties, including tertiary

                                         17 and quaternary care. See Declaration Of Richard G. Adcock In Support of Emergency First Day

                                         18 Motions, at 4, 12 (the “First Day Declaration”) [Docket No. 8]. The scope of the services provided
                                         19 by the Verity Health System is exemplified by the fact that in 2017, the Hospitals provided medical

                                         20 services to over 50,000 inpatients and approximately 480,000 outpatients. Id., at 4, 12.

                                         21           4.       A detailed description of the Debtors’ businesses, capital structure, and the events

                                         22 leading to the commencement of these Cases is contained in the First Day Declaration.

                                         23           5.       On September 17, 2018, the U.S. Trustee appointed a statutory creditors’ committee

                                         24 pursuant to § 1102. See Docket No. 197.

                                         25           6.       No trustee or examiner has been appointed in these Cases.

                                         26           7.       On December 27, 2018, the Court entered an order [Docket No. 1153] approving the

                                         27 sale of two of the Debtors hospitals to Santa Clara County—Saint Louise Regional Hospital and

                                         28 O’Connor Hospital (the “Santa Clara Sale”). The sale closed on February 28, 2019. The Court also
                                                                                                2
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41              Desc
                                                                         Main Document     Page 7 of 17



                                          1 has approved other sales related to Verity Medical Foundation. See Docket Nos. 1622, 1915, 1919,

                                          2 2693.

                                          3           8.       On May 2, 2019, the Bankruptcy Court entered the Order (A) Authorizing The Sale

                                          4 Of Certain Of The Debtors’ Assets To Strategic Global Management, Inc. Free And Clear Of Liens,

                                          5 Claims, Encumbrances, And Other Interests; (B) Approving The Assumption And Assignment Of An

                                          6 Unexpired Lease Related Thereto; And (C) Granting Related Relief [Docket No. 2306], which

                                          7 authorized the sale of the Debtors’ four remaining Hospitals to Strategic Global Management, Inc.

                                          8 (the “SGM Sale”).

                                          9           9.       The closing of the SGM Sale is contingent on the review of the sale by the California

                                         10 Attorney General and satisfaction of certain other closing conditions. The Debtors anticipate the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 SGM Sale to close in the fourth quarter of 2019.
         DENTONS US LLP




                                         12           10.      On February 11, 2019, the Court entered its order setting the deadline for filing
           (213) 623-9300




                                         13 proofs of claims in the Cases (the “Bar Date Order”) [Docket No. 1528]. The Court established

                                         14 April 1, 2019 as the bar date, with certain limited exclusions as specified in the Bar Date Order.

                                         15           11.      On September 3, 2019, the Debtors filed the Debtors’ Chapter 11 Plan of Liquidation

                                         16 (the “Plan”) [Docket No. 2993] and the Disclosure Statement Describing Debtors’ Chapter 11 Plan

                                         17 of Liquidation [Docket No. 2994]. The Plan sets forth a proposal for the resolution of Claims and

                                         18 the distribution of proceeds to Holders of Allowed Claims.2
                                         19                    B.       Claim No. 2940 Filed By Marc Levy
                                         20           9.       On February 28, 2019, Claimant filed the Claim in the amount of $500 million

                                         21 against Verity Medical Foundation. In the one-page addendum attached to the Claim, Claimant

                                         22 states that “[i]n 2014, after spending one full year against my will in a California locked mental

                                         23 institution, called ‘California Psychiatric Transitions’, in Delhi, Ca., I was placed by my San Mateo

                                         24 County, Ca. conservator in Verity Health Foundation’s Psynergy Program ‘Nueva Vista’ residential

                                         25 treatment program in Morgan Hills, Ca., against my will.” Claimant further alleges in the one-page

                                         26 addendum that “he was forced to stay at Nueva Vista, against my will, from 2014 to 2016. I looked

                                         27
                                              2
                                         28     All capitalized terms not otherwise defined in this paragraph shall have the meaning set forth in
                                              the Plan.
                                                                                               3
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41              Desc
                                                                         Main Document     Page 8 of 17



                                          1 for work daily, and was unable to obtain employment in the community, the whole 3 years I was

                                          2 there, as my reputation in the community was tarnished.” A copy of the Claim is attached to the

                                          3 Declaration of Richard G. Adcock in support of this Motion as Exhibit “A.”

                                          4           10.      The Debtors searched their books, records and occurrence reports and did not find

                                          5 any evidence supporting the existence of the Claim.

                                          6                                                    IV.
                                          7                                          LEGAL STANDARD
                                          8           Bankruptcy Rule 3001(a) provides that a proof of claim is a written statement setting forth

                                          9 a creditor’s claim. Fed. R. Bankr. P. 3001(a). Bankruptcy Rule 3001(f) provides that a proof of

                                         10 claim executed and filed in accordance with “these rules” shall constitute prima facie evidence of
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 the validity and amount of the claim. Fed. R. Bankr. P. 3001(f); see also In re Southern Cal. Plastics,
         DENTONS US LLP




                                         12 Inc., 165 F.3d 1243, 1247-48 (9th Cir. 1999); In re Garner, 246 B.R. 617, 620-21 (9th Cir. B.A.P.
           (213) 623-9300




                                         13 2000).

                                         14           However, Bankruptcy Rule 3001(f) “operates merely as an evidentiary presumption that is

                                         15 rebuttable.” In re Garvida, 347 B.R. 697, 706 (9th Cir. B.A.P. 2006). Once the debtor satisfies its

                                         16 burden of going forward by rebutting the presumption with counter-evidence, the burden of going

                                         17 forward shifts to the claimant. In re Lundell, 223 F.3d 1035, 1039 (9th Cir. 2000); Garvida, 347

                                         18 B.R. at 706-708. While the “burden of going forward is primarily a procedural matter pertaining to
                                         19 the order of presenting evidence,” the substantive burden of proof remains at all times upon the

                                         20 claimant. Garvida, 347 B.R. at 706; Lundell, 223 F.3d at 1039 (ultimate burden of persuasion

                                         21 remains at all times upon the claimant); So. Cal. Plastics, 165 F.3d at 1248.

                                         22           A claimant must establish by a preponderance of the evidence that its claim should be

                                         23 allowed. Lundell, 223 F.3d at 1039. The objecting party is not required to disprove the claim. In

                                         24 re Kahn, 114 B.R. 40 (Bankr. S.D. N.Y. 1990). The Bankruptcy Court has the power to “sift” the

                                         25 circumstances surrounding any claim to see that injustice or unfairness is not done in the

                                         26 administration of the bankruptcy estate. Pepper vs. Litton, 308 U.S. 295, 304, 60 S.Ct. 238, 244

                                         27 (1939).

                                         28           In In re Circle J. Dairy, Inc., 112 B.R. 297 (W.D. Ark. 1989), the court held that:
                                                                                               4
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                 Desc
                                                                         Main Document     Page 9 of 17



                                          1           A claim, to be legally sufficient and, therefore, to be prima facie valid, under the
                                                      Bankruptcy Rules, must:
                                          2
                                                      1)       be in writing;
                                          3
                                                      2)       make a demand on the debtor’s estate;
                                          4           3)       express the intent to hold the debtor liable for the debt;
                                                      4)       be properly filed; and
                                          5           5)       be based upon facts which would allow, as a matter of equity, to have the
                                                               document accepted as a proof of claim.
                                          6

                                          7 Id. at 299-300 (citation omitted).
                                                    The court in In re Circle J. Dairy, Inc., further explained that:
                                          8
                                                      Under the fifth requirement, the allegations of the proof of claim must set forth all
                                          9
                                                      the necessary facts to establish a claim and must not be self-contradictory. The
                                         10           prima facie validity of the claim does not attach unless the claim is in compliance
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                      with the [Bankruptcy Rules], including [Bankruptcy Rule] 3001, and sets forth the
                                         11           facts necessary to support the claim. These requirements for legal sufficiency are
                                                      consistent with the idea that the proof of claim itself is to be scrutinized with an eye
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                      to credibility.
                                         13
                                              Id. at 300 (citations omitted).
                                         14
                                                                                                 V.
                                         15
                                                                                          ARGUMENT
                                         16
                                                      The Court should disallow the Claim in its entirety for the following reasons:
                                         17
                                                      a.       In support of a Claim in the alleged amount of $500 million, Claimant attaches, as
                                         18
                                              the only evidence in support of his Claim, a one-page addendum that falls woefully short of
                                         19
                                              satisfying his procedural and substantive burden as to the allowance of the Claim.
                                         20
                                                      b.       The Claim is not well pled and is not sufficient to state a viable and legally
                                         21
                                              recognized cause of action. Therefore, the Claim should be disallowed under Federal Rule of Civil
                                         22
                                              Procedure 12(b)(6) or its state law equivalent. This Court has jurisdiction to disallow a personal
                                         23
                                              injury tort claim against a Chapter 11 estate, such as the Claim at issue, on the basis that the claim
                                         24
                                              is legally invalid on its face. See In re UAL Corp, 310 B.R. 373 (N.D, Ill. 2004); see also In re
                                         25
                                              Amtrol Holdings, Inc., 384 B.R. 686, 690 (Bankr. D. Del. 2008), subsequently rev'd on other
                                         26
                                              grounds, 532 F. App'x 316 (3d Cir. 2013) (“bankruptcy courts are authorized to determine the
                                         27
                                              validity of a personal injury claim but not the amount”); In re Standard Insulations, Inc., 138 B.R.
                                         28
                                              947, 951 (Bankr. W.D. Mo. 1992) (“the bankruptcy court may conduct a threshold inquiry on the
                                                                                          5
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                Desc
                                                                         Main Document    Page 10 of 17



                                          1 limited issue of whether personal injury claimants have allowable claims, so long as the court stops

                                          2 short of liquidating those claims it allows . . . .”).

                                          3           c.       Claimant failed to timely pursue and report his cause of action and it is barred by the

                                          4 statute of limitations. See Cal. Civ. Proc. Code § 335.1 (West) (statute of limitations is two years

                                          5 from discovery of injury for personal injury claims).

                                          6           d.       Further, the Claim lacks factual merit. The Debtors searched their books, records

                                          7 and occurrence reports and did not find any evidence supporting the existence of the Claim. The

                                          8 Claimant cannot establish and has not established by a preponderance of the evidence that the Claim

                                          9 should be allowed. Also, Claimant has provided no basis or calculation for his alleged damages of

                                         10 $500 million.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11           e.       Further, there is no sign Claimant has engaged an attorney or expert witness or filed
         DENTONS US LLP




                                         12 suit to pursue his alleged Claim at any time beginning 2014 nor since filing his proof of claim nor
           (213) 623-9300




                                         13 has he moved to lift the automatic stay in these Cases to pursue his Claim. Thus, the Claim should

                                         14 be disallowed for laches. See Couveau v. Am. Airlines, Inc., 218 F.3d 1078, 1083 (9th Cir. 2000)

                                         15 (laches may bar a claim for damages if there is an unreasonable delay by the plaintiff and prejudice

                                         16 to the defendant).

                                         17                                                     VI.
                                         18                                      RESERVATION OF RIGHTS
                                         19           The Debtors expressly reserve the right to amend, modify or supplement this Motion or file

                                         20 a new Motion to assert additional objections to the Claim or any other proofs of claim (filed or not)

                                         21 that may be asserted by Claimant. Should the grounds for disallowance of the Claim as stated in

                                         22 this Motion be deemed insufficient, the Debtors reserve their right to object to the Claim on any

                                         23 other grounds.

                                         24                                                     VII.
                                         25                                              CONCLUSION
                                         26           For the reasons set forth above, the Debtors respectfully request that the Court enter an order

                                         27 (i) granting the Motion in its entirety; (ii) sustaining the Debtors’ objection to the Claim and

                                         28
                                                                                                 6
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41             Desc
                                                                         Main Document    Page 11 of 17



                                          1 disallowing the Claim in its entirety; and (iii) granting such other and further relief the Court deems

                                          2 just and proper.

                                          3
                                               Dated: October 21, 2019                             DENTONS US LLP
                                          4                                                        SAMUEL R. MAIZEL
                                                                                                   TANIA M. MOYRON
                                          5

                                          6
                                                                                                   By     /s/ Tania M. Moyron
                                          7                                                               Tania M. Moyron
                                          8                                                        Attorneys for the Chapter 11 Debtors and
                                                                                                   Debtors In Possession
                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                               7
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41              Desc
                                                                         Main Document    Page 12 of 17



                                          1                              DECLARATION OF RICHARD G. ADCOCK

                                          2           I, Richard G. Adcock, declare, that if called as a witness, I would and could competently
                                          3 testify thereto, of my own personal knowledge, as follows:

                                          4           1.       I am the Chief Executive Officer of Verity Health System of California, Inc.
                                          5 (“VHS”). I became the Debtors’ Chief Executive Officer effective January 2018. Prior thereto, I

                                          6 served as VHS’s Chief Operating Officer since August 2017.

                                          7           2.       Except as otherwise indicated herein, this Declaration is based upon my personal
                                          8 knowledge, my review of relevant documents, information provided to me by employees of the

                                          9 Debtors or the Debtors’ legal and financial advisors, or my opinion based upon my experience,

                                         10 knowledge, and information concerning the Debtors’ operations and the healthcare industry. If
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 called upon to testify, I would testify competently to the facts set forth in this Declaration.
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                      3.       A true and correct copy of Claim No. 2940 filed by the Claimant against Verity
                                         13 Medical Foundation (the “Claim”) is attached hereto as Exhibit “A.”

                                         14           4.       The Debtors deny the allegations in the Claim and the claims lack factual merit or
                                         15 support. The Debtors searched their books, records and occurrence reports and did not find any

                                         16 evidence supporting the existence of the Claim.

                                         17           5.       The Debtors searched their litigation records and did not find any evidence that the
                                         18 Claimant has filed a lawsuit or other legal proceeding from 2014 through the filing of the Claim
                                         19 concerning the allegations asserted in the Claim.

                                         20           I declare under penalty of perjury and of the laws in the United States of America, the
                                         21 foregoing is true and correct.

                                         22           Executed this 21st day of October, 2019, at Los Angeles, California.
                                         23

                                         24

                                         25                                                               RICHARD G. ADCOCK
                                         26

                                         27

                                         28
                                                                                                8
                                              US_Active\113436648\V-4
                                        Case 2:18-bk-20151-ER           Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41      Desc
                                                                         Main Document    Page 13 of 17



                                          1                                              Exhibit “A”
                                          2                             Copy of the Proof of Claim the Subject of the Motion

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                9
                                              US_Active\113436648\V-4
  Case 2:18-bk-20151-ER                              Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                                                           Desc
                                                      Main Document    Page 14 of 17
                                                                                                                                        Claim #2940 Date Filed: 2/28/2019


                                                       United States Bankruptcy Court for the Central District of California
                                                                                   the appropriate box below. (Check only one Debtor per claim form.)
                      Indicate Debtor against which you assert a claim by checking
                                                                          51)         0 St Francis Medical Center of Lynwood Foundation (Case No 18-20178)
            O   Verity Health System of California, Inc. (Case No.18-201
                                                         LLC  (Case No. 18-20181)     O   St. Louise Regional Hospital (Case No.18-20162)
            O   De Paul Ventures - San Jose Dialysis,
                                                                                      O St. Vincent Dialysis Center, Inc. (Case No. 18-20171)
            ❑   De Paul Ventures, LLC (Case No. 18-20176)
                                                                                      O   St Vincent Foundation (Case No. 18-20180)
            O   O'Connor Hospital (Case No 18-20168)
                                                           18-20179)                  O   St. Vincent Medical Center (Case No. 18-20164)
            ❑   O'Connor Hospital Foundation (Case No.
                                       Hospital Foundatio  n (Case No.  18-20172)     O   Verity Business Services (Case No. 18-20173)
            ❑   Saint Louise Regional
                                                                                      O   Verity Holdings, LLC (Case No. 18-20163)
            O   Seton Medical Center (Case No 18-20167)
                                                           No  18-20175)                  Verity Medical Foundatio   n (Case No 18-20169)
            D   Seton Medical Center Foundation (Case
            O St. Francis Medical Center (Case No. 18-20165)



Official Form 410
                                                                                                                                                                        04/16
Proof of Claim
                                                                                                                                       use this form to
                                                           form is for making a claim for payment in a bankruptcy case. Do not
Read the instructions before filling out this form. This                      a request   accordin  g to 11 U.S.C. § 503.
                                     administ rative  expense  . Make   such
make a request for payment of an
                                                                                                                                             or any
                                                                         on this form or on any attached documents. Attach redacted copies
Filers must leave out or redact information that is entitled to privacy                      itemized statements of running accounts, contracts, judgments,
                            claim, such as promisso  ry notes. purchase   orders,  invoices,
documents that support the                                                                                                                   available,
                                                                        nts; they may be destroyed after scanning. If the documents are not
mortgages, and security agreements. Do not send original docume
explain in an attachment.
                                                                     , imprisoned for up to 5 years, or both. 18 U S.C. §§ 152, 157, and 3571
A person who files a fraudulent claim could be fined up to $500,000
                                                                                 was filed.
Fill in all the information about the claim as of the date the case

  Part-         Identify the Claim                                                                                                                               NameID: 13459673
•V1.1,v-r

 1.    Who is the current
       creditor?
                                     LEVY. MARC
                                     Name of the current creditor (the person or entity to be paid for this claim)

                                     Other names the creditor used with the debtor


 2     Has this claim been
       acquired from
                                     a       No

       someone else?                 •       Yes.    From whom?

                                     Where should notices to the creditor be sent?                                      Where should payments to the creditor be sent? (if
 3.    Where should                                                                                                     different)
       notices and                   LEVY, MARC
       payments to the
       creditor be sent?
                                     505 CYPRESS AVE                                                                    Name
                                     SOUTH SAN FRANCSICO, CA 94080
       Federal Rule of                                                                                                  Number          Street
       Bankruptcy Procedure
       (FRBP) 2002(g)                                                                                                   City                            State          ZIP Code
                   'EU

       REC                                                                                                              Country

                        g            Contact phone      1../ /
                                                                 5
                                                                     -   26q - % 7 /                                    Contact phone
      FEB   2 8     M
                                     Contact email       /A 4.re o I eV7 '?---7                        cryirocr'i .     Contact email
                                                                                                   /     cert,i.-N
                                                                                                                      one):
VANCARSONCOSENT                      Uniform claim identifier for electronic payments in chapter 13 (if you use




  4. Does this claim                 12( No
     amend one already
                                                                                                                                                 Filed on
     filed?                           •      Yes     Claim number on court claims registry (if known)                                                       MM I DD / YYYY


  5. Do you know if                      g   No
     anyone else has filed
     a proof of claim for             •      Yes. Who made the earlier filing?
     this claim?



                                                                                           gfeClialm
                                                                                    Proopfao                                               11 111141111M111111111 I I El
                                                                                                             1111111111111 11112111511111 011
      Official Form 410
 Case 2:18-bk-20151-ER                        Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                                                Desc
                                               Main Document    Page 15 of 17


                                                                                 Filed
           Give Information About the Claim as of the Date the Case Was

6. Do you have any number
   you use to identify the
   debtor?                        0     Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor


7. How much is the claim?         $ 50 6             Gr U u       ao o .00        Does this amount include interest or other charges?

                                                                      (/St)        rg No
                                   o-c YV1           ts                            0     Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                              charges required by Bankruptcy Rule 3001(c)(2)(A).

                                                                                                                                             or credit card
8. What is the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death,
   claim?                         Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as health care information.


                                  <.1    (2 v    k     S    (9 E r2-F-0.,e,r-          O,     er.ve.5.-ops-L.
                                                                   61 VI               RtGO-TC                 V' OCT
                                                                                                                  - or         to-ANTS.
                                                yvliq -cr-cqz_

9. Is all or part of the claim           No
   secured?
                                  0      Yes. The claim is secured by a lien on property
                                                Nature of property:

                                                0     Real estate: If the claim is secured by the debtor's principal residence, file a Mortgage Proof of
                                                      Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                0     Motor vehicle

                                                0      Other. Describe:



                                                Basis for perfection:
                                                Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                                example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                                has been filed or recorded.)



                                                 Value of property:
                                                 Amount of the claim that is secured:          $

                                                 Amount of the claim that is unsecured:        $                     (The sum of the secured and unsecured
                                                                                                                     amount should match the amount in line 7.)



          RECE TEO                               Amount necessary to cure any default as of the date of the petition:          $


        PEA           2Q19                       Annual Interest Rate (when case was filed)
                                                                                                          OA



                                                 O     Fixed
 witlifilICARSINCONSULTIM                       O      Variable


 10. Is this claim based on a
     lease?
                                   rg    No

                                   O     Yes. Amount necessary to cure any default as of the date of the petition.


 11. Is this claim subject to a
     right of setoff?
                                   a     No

                                   O     Yes. Identify the property:




                                                                          Proof of Claim    II I I 111111111111151M1               11419 211#111111111 1 1111
  Official Form 410
                                                                              page 2
  Case 2:18-bk-20151-ER                          Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                                                             Desc
                                                  Main Document    Page 16 of 17


 12. Is all or part of the claim    0., No
     entitled to priority under                                                                                                                    Amount entitled to priority
     11 U.S.C. § 507(a)?                     Yes. Check all that apply:

     A claim may be partly                        Domestic support obligations (including alimony and child support) under
     priority and partly                          11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
     nonpriority. For example,
     in some categories, the                      Up to $2,850` of deposits toward purchase, lease, or rental of property or
     law limits the amount                        services for personal, family, or household use. 11 U.S.C. § 507(a)(7).
     entitled to priority.
                                                  Wages, salaries, or commissions (up to $12,850`) earned within 180
                                                  days before the bankruptcy petition is filed or the debtor's business ends,                      $
                                                  whichever is earlier. 11 U.S.C. § 507(a)(4),

                                                  Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).

                                             0    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).

                                             0     Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.

                                             * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.



             Sign Below

  The person completing            Check the appropriate box:
  this proof of claim must                 I am the creditor.
  sign and date it
  FRBP 9011(b).                            I am the creditor's attorney or authorized agent.
  If you file this claim
  electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004
  5005(a)(2) authorizes courts
  to establish local rules                 I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
  specifying what a signature
  is.
  A person who files a             I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
  fraudulent claim could be        the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt
  fined up to $500,000,
  imprisoned for up to 5           I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
  years, or both.
  18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
  3571.
                                   Executed on date                2 2$ 20 I 1
                                                                  MM I / YYYY



                                           Signature


                                   Print the name of the person who is completing and signing this claim:

       RECRED                      Name                            01-/L C                       O                                    Cftl    ti
                                                                                                                                       Last name
                                                           First name                              Middle name

      FEB21120                     Title

KilffiliffliMMSDEVES               Company
                                                           Identify the corporate servicer as the company if the authorized agent is a servicer.



                                   Address                50                     C IP tz-ss                                ,                           2_5
                                                           Number              Street
                                                                                                                                                          5 .14N /
                                                                                           cleAnc-t                               .             frO          Vt1A-47<e)
                                                             calT1-1                                                                                  .)     Country
                                                           City                                               State                    ZIP Code
                                                                                                                                                  dl   ,9
                                                                                                                                                     e-1
                                   Contact phone                t J - gCq -11- Cr190                                             Falai  e"  cfa-c         4"q .




    Official Form 410                                                          Proof of Claim
                                                                                  Page 3
                                                                                                     III   IIIIIIIIIII1111111111111111 11111111111111111 111
                                                                                                                          1520151190214114031023232
Case 2:18-bk-20151-ER               Doc 3422 Filed 10/21/19 Entered 10/21/19 18:39:41                        Desc
                                     Main Document    Page 17 of 17




   9/22/2018

   U.S. Federal Court, Central District of California, Los Angeles Division

   Complaint: Marc Olin Levy vs. Verity Health Foundation/Psynergy Programs Inc.

   In 2014, after spending one full year against my will in a California locked mental institution, called
   "California Psychiatric Transitions", in Delhi, Ca., I was placed by my San Mateo County, Ca. conservator
   in Verity Health Foundation's Psynergy Program's "Nueva Vista" residential treatment program in
   Morgan Hill, Ca., against my will. Psynergy Programs is owned by Verity Health Foundation, which is
   currently in Chapter 11 bankruptcy court. I am suing Verity Health Foundation, who owns Psynergy
   Programs for holding me illegally in their program against my will. I am conserved illegally in the state of
   California, in San Mateo Co.. I am not mentally ill. I am not disabled, I am not gravely disabled at all, yet I
   am conserved illegally, against my will, in San Mateo Co., Ca.. San Mateo Co. placed me, illegally, against
   my will, in Verity Health Foundation's Psynergy Programs "Nueva Vista" program in Morgan Hill, Ca., and
    I am suing Verity Health Foundation, Psynergy's ownership, for that, who is in Chapter 11bankruptcy
    court currently.

   I was forced to go to Nueva Vista against my will. I told the head psychiatrist there, Dr. Benjuamia, when
   I first got there, the first day, that I was not mentally ill, that my conservatorship was illegal. I asked for
   his help in getting out of the conservatorship, and he never helped. He never helped me get off
   conservatorship, he barely ever spoke to me again at all. He kept me in his program, against my will. I
    told the staff of Nueva Vista repeatedly that I was not mentally ill, that my conservatorship was illegal,
    and they did nothing to help me out of the conservatorship or mental health in general.

    I have the right to refuse treatment, under Obamacare law, and Verity Health Foundation's Psynergy
    Programs completed violated that law over a 3 year period. I asked the doctors and the staff to help me
    get out of conservatorship, and their program repeatedly, but they did not help.

    The program was restrictive. It violated the freedom of movement. You were forced to go to groups if
    you wanted to go outside. That was in violation of California state law too, which says that a
    conservatee has the right to the least restrictive placement, and Nueva Vista was restrictive. I was
    forced to take medications there against my will. It was all a violation of federal Obamacare law. I have
    the right to refuse treatment, yet, I was forced to stay at Nueva Vista, against my will, from 2014 to
    2016, I looked for work daily, and was unable to obtain employment in the community, the whole 3
    years I was there, as my reputation in the community was severely tarnished.

    "A Prayer for Relief" I, Marc Olin Levy, am suing Verity Health Foundation/ Psynergy Programs, Inc. for
   -54WatillWX10 USD for all of these offenses.
   V co v         0   C.'   0   0 0   0   U

    Thank You,
    Sincerely,
                 11\ 4 rk,•r--c--             #.4
